BRYAN SCHRODER
United States Attorney

KAYLA DOYLE
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West 7th Ave., #9, Rm. 253
Anchorage, AK 99513-7567
Phone: 907-271-5071
Fax: 907-271-1500
Email: kayla.doyle@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                )   Case No. 3:21-mj-00103-DMS
                                          )
                      Plaintiff,          )
                                          )
        v.                                )
                                          )
 DWAYNE ASWAD AZI SMITH, JR.              )
                                          )
                      Defendant.          )
                                          )
                                          )

                      NOTICE OF ATTORNEY APPEARANCE

       COMES NOW the United States, by and through undersigned counsel, and hereby

gives notice that Assistant U.S. Attorney, Kayla Doyle, now appears as counsel for the

United States of America in the above-entitled action.

//

//




         Case 3:21-mj-00103-DMS Document 3 Filed 02/26/21 Page 1 of 2
All future correspondence in this matter should be sent to:

                     Kayla Doyle
                     Assistant U.S. Attorney
                     Federal Building & U.S. Courthouse
                     222 West Seventh Avenue, #9, Room 253
                     Anchorage, Alaska 99513-7567
                     Phone: (907) 271-5071
                     Fax: (907) 271-1500
                     Email: kayla.doyle@usdoj.gov

       RESPECTFULLY SUBMITTED February 26, 2021, at Anchorage, Alaska.


                                              BRYAN SCHRODER
                                              United States Attorney

                                              s/ Kayla Doyle
                                              KAYLA DOYLE
                                              Assistant United States Attorney




CERTIFICATE OF SERVICE

I hereby certify that on February 26, 2021,
a copy of the foregoing was served
electronically on the following:

Counsel of Record

s/ Kayla Doyle
Office of the United States Attorney




U.S. v. Smith
3:21-mj-00103-DMS                      Page 2 of 2


         Case 3:21-mj-00103-DMS Document 3 Filed 02/26/21 Page 2 of 2
